Citation Nr: 0801239	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-35 726	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Roseburg, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
August 29, 2004 and on February 16, 2005.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from July 1970 to September 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions in October 2004 and April 2005 by the 
above Department of Veterans Affairs (VA) Medical Center 
(MC), which is the agency of original jurisdiction (AOJ) in 
this matter.  


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD) at 100 percent disabling and chronic 
bronchitis rated as 30 percent disabling.  The veteran has a 
100 percent total disability rating based on individual 
unemployability, effective from March 23, 1999.

2.  The care and services rendered to the veteran at a non-VA 
medical facility on August 29, 2004 and February 16, 2005 
were not authorized in advance.

3.  Treatment received by the veteran on August 29, 2004 and 
on February 16, 2005, was not for emergent conditions where 
delay would have been hazardous to life or health.

4.  At the time care and services were rendered to the 
veteran at a non-VA medical facility on August 29, 2004 and 
February 16, 2005, VA facilities were feasibly available and 
an attempt to use them beforehand would have been considered 
reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred on August 29, 2004 and on 
February 16, 2005 were not met.  38 U.S.C.A. §§ 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background and Analysis

The veteran's established service-connected disabilities are 
PTSD, rated as 100 percent disabling and chronic bronchitis, 
rated as 30 percent disabling.  He has a 100 percent total 
disability rating based on individual unemployability, 
effective from March 23, 1999.

It is neither contended, nor suggested by the record, that 
the veteran had any prior authorization from VA to receive 
the medical care he was provided on August 29, 2004 and 
February 16, 2005.

Pertinent records show that on August 29, 2004, the veteran 
was transported to the Bay Area Hospital emergency room by 
private car.  He indicated that approximately one month prior 
he developed a persistent rash while camping.  He stated that 
he could not get an appointment at his Roseburg VA 
physician's office until October and had been using over-the-
counter hydrocortisone cream.  Examination revealed scattered 
erythematous macular lesions some with a whitish, plaque-like 
surface.  There were no other symptoms.  No treatment was 
indicated by the emergency department and the veteran was 
referred to a local dermatologist or for evaluation at the VA 
hospital.  

Other records show that on February 16, 2005 the veteran was 
evaluated in the Bay Area Hospital emergency for a two-week 
history of cough, sinus pain, and shortness of breath.  He 
had been taking large amounts of over-the-counter 
medications.  On examination blood pressure was 187/112, 
pulse was 100, and respirations were 20. His temperature was 
97.9 degrees and saturation was 97 percent on room air.  
Examination of the lungs revealed rhonchi and expiratory 
wheezes in all fields.  His heart had regular sinus rhythm 
and a chest X-ray was negative for acute pneumonia.  The 
veteran was given a DuoNeb, which improved his breathing a 
good deal.  He still has some rhonchi, but the wheezes were 
relieved.  

The veteran essentially alleges that on both occasions the 
symptoms for which he sought treatment constituted medical 
emergencies, and that he was told to go the local emergency 
room and call the Roseburg Health Care System regarding the 
problems he was having.  Specifically, he further contends 
that the treatment notes sent by Bay Area Hospital do not 
accurately reflect the that he received for the ongoing rash 
that he was experiencing at that time.  With respect to the 
treatment received on February 16, 2005, the veteran contends 
that he could hardly breathe and had been in that situation 
for about a week when it began to worsen.  He stated that he 
lived about 5 miles from the private hospital and had no one 
to drive him to the VA facility in Roseburg.  He stated that 
because of his PTSD he does not leave the house much and 
could not have made it to the VA facility because of the 
severity of his symptoms.  

The veteran's claims for reimbursement were denied on the 
basis that both situations were non-emergent and a VA medical 
facility in Roseburg was feasibly available to provide the 
same medical services rendered by the private hospital.  
After review of the evidence of record, the Board concurs 
with this decision.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

The veteran does not satisfy the above criteria.  There is no 
indication that the medical treatment he received on August 
29, 2004 and February 16, 2005, was for a medical emergency 
such that a VA facility was not feasibly available.  See 
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (defining a 
medical emergency as a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action).  Review of the record does not indicate that any 
attempt to use VA facilities beforehand or to obtain prior VA 
authorization for the services required would have been 
unreasonable, unsound, unwise, or not practicable.  

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement or payment by VA of the cost of unauthorized 
medical treatment provided on August 29, 2004 and on February 
16, 2005, must be denied under these provisions.

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law No. 106-177.  The provisions of the Millennium Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2007).

However, in this case, the veteran does not satisfy at least 
one of the requisite criterion set forth above, and thus 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 cannot be granted.  

Again there is simply no competent evidence in any of the 
associated records that the veteran's skin rash or cold 
symptoms constituted medical emergencies.  His symptoms were 
not of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  In 
fact, the veteran did not seek immediate medical attention 
for either problem, rather he reported the onset of symptoms 
several weeks prior to either admission.  While the Board 
acknowledges that the symptoms may have required medical 
attention, the treatment does not meet the requirements for 
emergency services under 38 C.F.R. § 17.1002.  See also 
38 U.S.C.A. § 1725.  

The evidence of record also shows medical services were 
feasibly available for the veteran's care from a VA medical 
center; therefore, he does not qualify for reimbursement 
under these provisions.  Likewise, the evidence does not 
otherwise reflect that the Roseburg VA facility was closed or 
would have refused treatment of the veteran on August 29, 
2004 or on February 16, 2005.  Nor was he brought to Bay Area 
Hospital by ambulance personnel who may have determined that 
the nearest appropriate level of care was at the non-VA 
facility.  Rather the veteran made a choice of which hospital 
to visit, and his choice was the private hospital, not the VA 
facility.  

Because the veteran does not meet one of the criterion under 
38 C.F.R. § 17.1002, reimbursement for any amount is 
prohibited.  The Board need not go into whether the veteran 
meets any of the other criteria, as the failure to meet one 
of them precludes payment.  Id.  Accordingly, for the reason 
stated above, reimbursement for medical treatment for August 
29, 2004 and on February 16, 2005, under the provisions of 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, must be denied.  

In arriving at this decision, the Board notes that the only 
reports of a medical emergency come from the veteran.  As 
layman, however, he is only qualified to report evidence 
which is capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability or a 
determination that a particular situation constitutes a 
medical emergency.  38 C.F.R. § 3.159(a)(1)-(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
without more, his opinion cannot be considered competent 
evidence to support his claim.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in January 2005 and June 2005 , the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was 
essentially asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant evidence and information have been adequately 
developed to the extent possible.  The relevant hospital 
reports are of record.  The veteran has not identified any 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  

Here, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
August 29, 2004 and on February 16, 2005 is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


